Case 20-14378-pmm        Doc 23     Filed 12/08/20 Entered 12/08/20 16:00:18               Desc Main
                                   Document      Page 1 of 3


                                  UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA (READING)
      ____________________________________
      In Re:                                                :
                                                            : Chapter 13
      Albert Donald Schade, Jr.                             : Case No. 20-14378-PMM
                                                            :
                                 Debtor,                    :
                                                            :
      ------------------------------------------------------:
                                                            :
      U.S. Bank National Association, as Trustee :
      of the Cabana Series III Trust                        :
                                                            :
                                                            :
                        Movant,                             :
      v.                                                    : Hearing: December 8, 2020 at 10:00 a.m.
                                                            : Courtroom: 4th Floor
      Albert Donald Schade, Jr.                             :
                                                            :
                                 Debtor,                    :
               and                                          :
                                                            :
      Scott Waterman, Esquire                               : 11 U.S.C. §362(d)(1&4) and §1301
                                 Trustee,                   :
               and                                          :
                                                            :
      Tracy L. Hoffman                                      :
                                 Party-in-Interest          :
                                                            :
                                 Respondents.               :
      ____________________________________:

        ORDER MODIFYING §362 AUTOMATIC STAY AND §1301 CODEBTOR STAY
                       AND GRANTING IN REM RELIEF

              AND NOW, upon the Motion of PARKER McCAY P.A. Attorneys for U.S. Bank
      National Association, as Trustee of the Cabana Series III Trust (“Movant”) under Bankruptcy
      Code section 362(d) for relief from the automatic stay and section 1301 co-debtor stay and
      request for In Rem relief under 362(d)(4) as to certain real property as hereinafter set forth,
      and for cause shown;
              IT IS ORDERED:
Case 20-14378-pmm       Doc 23      Filed 12/08/20 Entered 12/08/20 16:00:18               Desc Main
                                   Document      Page 2 of 3



              1. The automatic stay of 11 U.S. C. §362 and co-debtor stay of §1301 are hereby
      terminated as it applies to Movant, and Movant is also granted In Rem relief from stay under
      362(d)(4) to permit Movant to institute or resume and prosecute to conclusion one or more
      action(s) in the court(s) of appropriate jurisdiction to foreclose mortgage(s) held by movant
      upon the following:     83 Ridge Drive, Mohrsville, PA 19541
              2. Any future bankruptcy filings by Albert Donald Schade, Jr. or Tracy L. Hoffman
      and/or any other individual or entity claiming any interest of any kind whatsoever in the
      aforesaid property shall not operate to impose the automatic stay or co-debtor stay without
      further application to and express Order of this Court.
              3. The movant shall serve this Order on the debtor, debtor’s attorney, any Trustee
      and any other party who entered an appearance on the motion.
              4. Albert Donald Schade, Jr. or Tracy L. Hoffman and/or any other individual or
      entity claiming any interest of any kind whatsoever in the aforesaid property shall be bound
      by this Order in any conversion of the instant bankruptcy case or in any subsequently filed
      bankruptcy case in any jurisdiction. Any future Automatic Stay or co-debtor stay issues
      relating to Movant’s interest in 83 Ridge Drive, Mohrsville, PA 19541 shall be null and void
      and will not prevent the foreclosure by the Movant, or its Successor or Assignee’s
      foreclosure from proceeding and from being valid in all respects, and Movant, or its
      Successor or Assignees shall not be required to obtain relief from any Automatic Stay or co-
      debtor stay that would otherwise be imposed by the filing of any subsequent case.
              5.      If this bankruptcy case is dismissed, this Order shall survive the dismissal of
      the case.
              6.      If recorded in compliance with applicable State laws governing notices of
      interests or liens in real property, this order shall be binding in any other case under this title
      purporting to affect such real property filed not later than 2 years after the date of the entry of
      such order by the court, except that a debtor in a subsequent case under this title may move
      for relief from such order based upon changed circumstances or for good cause shown, after
      notice and a hearing. Any Federal, State, or local governmental unit that accepts notices of
      interests or liens in real property shall accept any certified copy of an order described in this
      subsection for indexing and recording.
Case 20-14378-pmm             Doc 23    Filed 12/08/20 Entered 12/08/20 16:00:18       Desc Main
                                       Document      Page 3 of 3



                7.        Rule 4001(a)(3) is not applicable and Movant may immediately enforce and
      implement this Order.
                8.        The Notice and filing requirements of FRBP 3002.1(b & c) are no longer
      applicable to Movant's claim.



                                               BY THE COURT

                                               _______________________________
                                               PATRICIA M. MAYER
             December 8, 2020
      Dated:____________                       U.S. BANKRUPTCY JUDGE



      Albert Donald Schade, Jr
      83 Ridge Drive
      Mohrsville, PA 19541
      DEBTOR – SERVED VIA REGULAR MAIL

      Tracy L. Hoffman
      83 Ridge Drive
      Mohrsville, PA 19541
      PARTY IN INTEREST – SERVED VIA REGULAR MAIL

      SCOTT F. WATERMAN
      Chapter 13 Trustee
      2901 St. Lawrence Ave., Suite 100
      Reading, PA 19606
      CHAPTER 13 TRUSTEE-SERVED ELECTRONICALLY

      U.S. Trustee’s Office
      200 Chestnut Street, Suite 502
      Philadelphia, PA 19106
      SERVED ELECTRONICALLY
